


EquityGroups, LLC.

350 Fifth Avenue

59th Floor

New York, NY 10118










CONSULTING AGREEMENT







 This agreement is made by and between fonu2 (fonu OTC NASDAQ) having its
principal office at 331 East Commercial Blvd., Oakland Park, Florida  33334
(hereinafter referred to as “Company”), and EquityGroups, LLC a Delaware Company
with offices at 350 Fifth Avenue 59th Floor New York, NY 10118

 (Hereinafter referred to as “Consultant”).




In consideration of the mutual promises contained herein and on the terms and
conditions hereinafter set forth, the Company and Consultant agree as follows:

1.

PROVISION OF SERVICES: Consultant will conduct an investor awareness program for
Company following the receipt by Consultant of the compensation set forth in
paragraph 2 hereunder.  It is understood that the Company is interested in
increasing the public awareness of Company. By this agreement, Company is
retaining Consultant to engage in an investor awareness program designed to
increase the public awareness of Company as set forth in the following paragraph
of this agreement:




Consultant shall, to the extent reasonably required, develop and implement a
program to increase the public awareness of Company, which program may include
services to be rendered by Consultant and/or third parties hired by Consultant.
Services guaranteed to be provided by Consultant include the following:




1)

Lend Mark Kabbash’s name and allow his mobile number to be used on press
releases as well the client’s internet site.

2)

Provide introductions to key investment professionals.

3)

Provide Search Engine Optimization for clients site as well as the clients
community within Facebook and other key Social Networks

4)

Make proactive outbound phone calls on behalf of the client to key investment
professionals with the effort to convey the investment merits of the client.




These services will commence when the compensation listed in item #3 is received
by Consultant.




2.

TERM OF THE AGREEMENT:  This Agreement commences on (August 1, 2013) and shall
terminate on (July 31, 2014) unless terminated for cause or by 30 day written
notice by either party for any reason.  This Agreement shall have a three (3)
month minimum compensation guarantee from the Company to the Consultant.  If
terminated for cause or by 30 written notice by either party for any reason,
payment for the final 30 days of service, (subject to a three (3) month minimum
compensation guarantee from the Company to the Consultant) shall be made by the
Company to the Consultant within five business days of the notice of
termination.  Cause shall be defined as non-receipt of the common stock
component of the compensation as stated in item 3.(A)a., or for non-payment of
the cash component of the compensation as stated in item 3.(A)b.




3.

COMPENSATION

 

                 (A)   The total cost for the Consultant’s services as outlined
in paragraph 1, above, is as follows:

     

.

A.

$5,000 cash compensation per month for the entire length of this Agreement.

Eleven Payments of $5,000.00 per month shall be due and payable upon the first

business day of each month for the entire length of this Agreement beginning
9/1/2013.




B.

EQUITY- the consultant shall be entitled to restricted common stock equivalent
to 3% of the Outstanding shares of common stock at the time of the signing of
this agreement.





EQUITYGROUPS, LLC.   -   CONSULTING AGREEMENT




Page 1 of 3




--------------------------------------------------------------------------------










C. If a monthly payment is more than 10 business days late in any given month,
then the services of Consultant may be terminated at the sole discretion of
Consultant with 30 days written notice of termination of services.  The Company
will still be liable for payment for the  final 30 days of services and shall
pay the Consultant within five business days of the notice of termination.




(B)   Company understands and agrees that all cash and share compensation paid
to Consultant is earned by Consultant so long as all guaranteed services are
performed by Consultant, and that if shares of stock are included in the
Compensation package to Consultant in paragraph 3.(A)a., above, then such shares
cannot be canceled, nor the transfer of such shares stopped or hindered by
Company for any reason whatsoever.  Company further understands and agrees that
if restricted stock is issued to Consultant as compensation for this Agreement
is earned upon receipt by Consultant and such shares cannot be canceled, nor the
transfer of such shares stopped or hindered by Company for any reason whatsoever
at any time in the future.




(C)

Company attests that any shares issued to Consultant were not issued in
violation of the registration provisions.




(D)

All shares issued to the consultant shall be deemed irrevocable and
non-assessable.

    

4.

LIABILITY; INDEMNIFICATION




(A)

Company shall indemnify, save harmless and defend Consultant and its officers,
directors, employees and agents from, against and in respect of any loss,
damage, liability, judgment, cost or expense whatsoever, including counsel fees,
suffered or incurred by it or him by reason of, or on account of, its status or
activities as a consultant to the Company hereunder (and, in the case of the
Observer, his participation in meetings of the Board of Directors of the
Company), except for any loss, damage, liability, judgment, cost or expense
resulting from willful malfeasance, bad faith or gross negligence in the
performance of Consultant’s duties hereunder.




(B)

Consultant shall indemnify, save harmless and defend the Company and its
officers, directors, employees and agents from, against and in respect of any
loss, damage, liability, judgment, cost or expense whatsoever, including counsel
fees, suffered or incurred by it or him by reason of, or on account of, willful
malfeasance, bad faith or gross negligence in the performance of Consultant’s
duties hereunder.




5.

OTHER ACTIVITIES OF CONSULTANT




The Company recognizes that Consultant now renders and may continue to render
management and other services to other companies, which may or may not have
policies and conduct activities similar to those of the Company. Consultant
shall be free to render such advice and other services and the Company hereby
consents thereto. Consultant shall not be required to devote its full time and
attention to the performance of its duties under this Agreement, but shall
devote only so much of its time and attention as it deems reasonable or
necessary for such purposes.




6.

PARTIAL INVALIDITY




If any provision of this Agreement is for any reason found to be unenforceable,
all other provisions nonetheless remain enforceable. If a provision is deemed
invalid because of its scope or breadth, it must be deemed valid to the extent
of the scope or breadth permitted by law.




7.

PIGGY-BACK REGISTRATION RIGHTS




The Company agrees that if it proposes to register any of its stock or other
securities under the Securities Act of 1933, as amended (the “Securities Act”),
including a registration effected by the Company for shareholders, the Company
shall, at such time, promptly give Consultant written notice of such
registration. Upon the written request of Consultant given within twenty (20)
days after mailing of such notice by the Company, the Company shall cause to
register under the Securities Act, at Company’s expense, all of the stock or
other securities of the Consultant, or Consultant’s designees or transferees,
requested by the Consultant to be registered.




















EQUITYGROUPS, LLC.   -   CONSULTING AGREEMENT




Page 2 of 3




--------------------------------------------------------------------------------










8.

RULE 144 COOPERATION




Notwithstanding the provisions set forth above under the section labeled
Piggy-Back Registration rights, if Consultant elects to sell any of his stock or
other securities in the Company pursuant to the provisions of Rule 144 under the
Securities Act, and provided the Consultant has complied with the provisions of
Rule 144, the Company, at the Consultant’s expense, will instruct its securities
counsel to issue an opinion letter for delivery to the Company’s transfer agent
authorizing Consultant’s sale of his stock or other securities in the Company
pursuant to Rule 144, and, in the foregoing regard, Company agrees that it shall
timely file with the Securities and Exchange Commission (the “Commission”) all
reports required to be filed by the Company pursuant to the Securities and
Exchange Act of 1934, as amended, for so long as Consultant remains a
shareholder of the Company. A copy of the Rule 144 opinion letter shall be sent
to Consultant via fax and U.S. mail.







9.

TERMS




(A)

This Agreement will become effective upon receipt of signed contract and
Compensation and will terminate upon completion of the Services to be performed
by Consultant.




(B)

The terms and conditions of paragraph’s 2 through 9 shall survive termination of
this Agreement.




10.

IN GENERAL




This agreement sets forth the entire agreement and understanding between the
parties with respect to its subject matter and supersedes all prior discussions,
agreements and understandings of any nature between them with respect thereto.




11.

This agreement shall be governed by and construed in accordance with the laws of
the State of New York applicable to agreements made to be performed entirely
within such State.  Venue for any dispute shall be held in New York, New York.




IN WITNESS WHEREOF, The parties have caused this agreement to be signed by their
respective officers or representatives duly authorized on this 10 day of August,
2013.













/s/ Mark Kabbash

Mark Kabbash  -  CEO

EquityGroups, Inc.  

(Consultant)













Accepted on behalf of  fonu2, with the approval of the Board of Directors of the
Company.  A copy of the Board of Directors resolution approving this Consulting
Agreement is attached to this Agreement.










/s/Robert Lees

President, CEO

(Company)











EQUITYGROUPS, LLC.   -   CONSULTING AGREEMENT




Page 3 of 3


